ICJ_048_NorthernCameroons_CMR_GBR_1962-04-25_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 25 APRIL 1962

1962

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 25 AVRIL 1962
This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 25 April 1962: I.C.J. Reports 1962, p. 3.”

La présente ordonnance doit étre citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 25 avril 1962: C.I. J. Recueil 1962, p. 3.»

 

Sales number 9 59
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1962

25 avril 1962

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

vu l’ordonnance du 2 novembre 1961 reportant au 3 janvier 1962
la date d'expiration du délai pour le dépôt du mémoire de la
République fédérale du Cameroun et au 2 mai 1962 la date d’expi-
ration du délai pour le dépôt du contre-mémoire du Royaume-Uni;

Considérant que, par lettre du 29 mars 1962, ’agent du Gouver-
nement du Royaume-Uni a demandé que |’expiration du délai pour
le dépôt du contre-mémoire de son Gouvernement soit reportée au
17 juillet 1962;

Considérant que, par lettre du 3 avril 1962, la lettre de l'agent
du Gouvernement du Royaume-Uni a été communiquée à l'agent
du Gouvernement de la République fédérale du Cameroun, lequel
a été invité à faire connaître les vues de son Gouvernement sur la
demande ainsi présentée au nom du Gouvernement du Royaume-
Uni;

Considérant que, par lettre du 19 avril 1962, l’agent du Gouver-
nement de la République fédérale du Cameroun a fait savoir que
son Gouvernement ne formulait aucune objection à la demande du
Gouvernement du Royaume-Uni,

Reporte au 17 juillet 1962 la date d’expiration du délai pour le
dépôt du contre-mémoire du Royaume-Uni.

4

,

1962
Le 25 avr
Réle génér

n° 48
CAMEROUN SEPTENTRIONAL (ORD. DU 25 IV 62) 4

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-cinq avril mil neuf cent
soixante-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement de la République fédérale du Cameroun et au
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
